Title: Valentine Gill to Thomas Jefferson, 12 April 1817
From: Gill, Valentine
To: Jefferson, Thomas


          
            Sir
            Blue bell House N.S. Halifax 
              April 12th 1817
          
          The eminence of your character, your philosophic and scientific genius and your ability to promote and reward merit, has prompted me to seek at Monticello, the retreat of its bountiful donor, that patronage, for want of which oft times fair science droops, and ability remains unnoticed and unrewarded;
          
            “And many’s the flower thats doom’d to bloom unseen,
             And waste its fragrance on the desert air.”
          
          
          Your universal knowledge and love of science will plead the excuse for the intrusion of an adventurer, an exile of Erin, whose hopes there once flattering, is now without pain to be rememberd no more, I have been regularly bred to the Engineer department, Surveying in its fullest extent, leveling and conducting Canals &c. My drawings of Maps Plans &c, will be found not inferior.
          I was brought in here while on my way to your enviting shores, where I have been employ’d but not to the extent of my wishes 
          the first desire of my heart, is to become a resident of your land of liberty! as a friend to science and humanity, say can I hope for employment there; I have a small family companions of my adventurous fate, prudence forbids my leaving this without a Knowledge of where I should take them; with diffidence I humbly solicit this mark of your condescension, which should I be so fortunate to attain, my gratitude shall ever remain unabated, Your general knowledge of the country, and intimacy with its conducters might point out employment for me, at some of its public works, or your extensive domain would perhaps afford a field sufficient to found my entroduction.
          
            I have the Honor to be Sir, with every mark of Respect & esteem your most Obedt Hble Servt &c
            Valentine Gill
          
        